EXHIBIT 10.1

 



SINGLE FAMILY HOMES

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

by and among

 

DOMINION ATLANTA PROPERTIES FUND I, LP,

a Delaware limited partnership

 

and

 

DP ATLANTA FUND, LLC,

a Delaware limited liability company

 

and

STONE TOWER INVESTMENTS, LLC,

a Georgia limited liability company

 

and

FULL COURT PRESS, LLC,

a Delaware limited liability company

 

and

RMN INVESTMENT HOLDINGS, LLC,

a Delaware limited liability company

 

and

DP ATLANTA, LLC,

a Maryland limited liability company

 

and

DPH ATLANTA, LLC,

a Delaware limited liability company

 

collectively, as Seller

 

and

 

REVEN HOUSING GEORGIA, LLC

a Delaware limited liability company,
as Buyer

 

November 15, 2013

 





 

 

 

THIS SINGLE FAMILY HOMES PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
and entered into as of November 15, 2013 (“Effective Date”), by and among
DOMINION ATLANTA PROPERTIES FUND I, LP, a Delaware limited partnership, DP
ATLANTA FUND, LLC, a Delaware limited liability company, STONE TOWER
INVESTMENTS, LLC, a Georgia limited liability company, FULL COURT PRESS, LLC, a
Delaware limited liability company, RMN INVESTMENT HOLDINGS, LLC, a Delaware
limited liability company, DP ATLANTA, LLC, a Maryland limited liability
company, and DPH ATLANTA, LLC, a Delaware limited liability company
(collectively, “Seller”) and, REVEN HOUSING GEORGIA, LLC a Delaware limited
liability company (together with any designee identified or appointed by REVENT
HOUSING GEORGIA, LLC, “Buyer”).

 

BASIC TERMS

 

The following terms, as used in this Agreement, will have the meanings assigned
to such terms in this Basic Terms section of the Agreement, subject to any
adjustments set forth elsewhere in this Agreement.

 

Purchase Price: Thirteen Million Forty Thousand Two Hundred Forty Eight and
00/100 Dollars ($13,040,248) subject to adjustment in accordance with the
provisions of this Agreement.

 

Deposit: One Hundred Thirty Thousand Four Hundred Two and 48/100 Dollars
($130,402.48).

 

Closing Date: On or before December 31, 2013, subject to the potential for a
bifurcated closing arising under Section 5(c) below. Buyer’s closing on or
before the Closing Date as to the Property identified on Exhibit A-1 is a
material inducement to Seller’s entering into this Agreement. Notwithstanding
anything to the contrary, time is of the essence.

 

Due Diligence Period: Subject to the provisions of Section 7 below, the period
commencing on the Effective Date and ending 6:00 PM Pacific Time on December 16,
2013, during which period Buyer will be provided the opportunity to review all
aspects of the Property.

 

Purchase Price Holdback: Five (5) percent of the Purchase Price, i.e., Six
Hundred Fifty Two Thousand Twelve and 40/100 Dollars ($652,012.40) shall be
withheld by the Escrow Holder for ninety (90) days after the Closing Date,
during which time Buyer may conduct the inspections contemplated in Section 7(d)
below.

 

Escrow Holder: Fidelity National Title Insurance Company.

 

Title Company: Fidelity National Title Insurance Company.

 

Seller’s Broker: None.

 

Buyer’s Broker: None.

 



2

 

 



 

PRELIMINARY STATEMENTS

 

A. Seller is the owner of the Property (as defined herein); and

 

B. Seller desires to sell, and Buyer desires to buy, the Property, at the price
and on the terms and conditions hereafter set forth.

 

In consideration of the recitals, mutual covenants, and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Seller and Buyer hereby agree as
follows:

 

1.                  Premises. The real estate which is the subject of this
Agreement consists of One Hundred Seventy Three (173) single family homes, in
the State of Georgia, which are identified and generally described on Exhibit
A-1 and Exhibit A-2 attached hereto, together with all of the improvements and
structures located thereon (“Improvements”), any heating and ventilating systems
and other fixtures located therein or thereon, and all rights, interests,
benefits, privileges, easements and appurtenances to the land and the
Improvements, if any (collectively, the “Premises”).

 

2.                  Personal Property and Leases.

 

(a)                The “Personal Property” referred to herein shall consist of
all right, title, and interest of Seller, if any, in all tangible (including all
advertising materials, plans and specifications) and intangible personal
property, including any equipment, appliances, or furnishings that remain in the
Premises at the Closing, and any and all existing licenses and permits held by
Seller and not constituting part of the real estate, located on and used in
connection with the Premises, but excluding any equipment, appliances, or
furnishings owned by the applicable tenant.

 

(b)               The “Leases” referred to herein shall consist of the leases,
occupancy and rental agreements between the Seller, as landlord and tenants of
the single family homes that comprise the Premises, as well as and service
contracts relating to the maintenance and repair of such homes.

 

3.                  Sale/Conveyance and Assignment. Seller agrees to sell,
convey and assign to Buyer, and Buyer agrees to buy and assume from Seller, at
the price and upon the other terms and conditions hereafter set forth (a) the
Premises, (b) the Personal Property, (c) the Improvements, and (d) the Leases
(a-d collectively, the “Property”).

 



3

 

 



4.                  Transfer of Title.

 

(a)                Title to the Property shall be conveyed to Buyer by a special
warranty deed (the “Deed”) executed by Seller, in the form attached hereto as
Exhibit C.

 

(b)               The Personal Property shall be conveyed to Buyer by a bill of
sale (the “Bill of Sale”) executed by Seller, in the form attached hereto as
Exhibit D.

 

(c)                The Leases shall be assigned by Seller and assumed by Buyer
by an Assignment Leases and Contracts (the “Assignment of Leases and
Contracts”), in the form attached hereto as Exhibit E.

 

5.                  Purchase Price; Deposit; Deferred Closing(a)               
.

 

(a)                Delivery of Purchase Price. The purchase price for the
Property shall be the price identified in the Basic Terms (the “Purchase
Price”), which shall be subject to reduction in accordance with Section 7(d) and
payable by Buyer to Seller as follows:

 

(1)               Within five (5) business days after the execution of this
Agreement, Buyer shall deposit into an escrow account (the “Escrow”) established
with Escrow Holder (as identified in the Basic Terms), which will serve as
escrow holder for this transaction a deposit in the amount of the Deposit (as
identified in the Basic Terms above). If Buyer notifies Seller that it elects to
proceed to purchase the Property in accordance with the provisions of Section 7,
then the Deposit (as defined in the Basic Terms) will become non-refundable to
Buyer, except in the event of a default or breach of this Agreement by Seller.
The Deposit shall at all times prior to Closing be invested in United States
treasury obligations or such other interest bearing accounts or securities as
are approved by Buyer in writing; all interest earned on the Deposit will be
administered, paid or credited (as the case may be) in the same manner as the
Deposit and, when credited to the escrow account shall constitute additional
Deposit. At the closing of the transactions contemplated by this Agreement (the
“Closing”), Buyer shall receive a credit against the Purchase Price in the
amount of the Deposit with respect to the Property identified on Exhibit A-1. No
further deposit will be placed into Escrow.

 

(2)               The Purchase Price, less a credit for the Deposit, and less
the Purchase Price Holdback, and plus or minus prorations and adjustments as set
forth in Section 17 hereof, shall be paid by Buyer to Seller by wire transfer of
immediately available federal funds on the Closing Date.

 



4

 

 

 

(b)               Property Valuation. Buyer may elect to retain an independent,
third-party valuation consultant to prepare a valuation report (“Valuation
Report”) for each of the properties that comprise the Property. If the sum of
the values of the properties that comprise the Property (“Total Valuation”) is
less than the Purchase Price, then Seller and Buyer will negotiate in good faith
to adjust the Purchase Price to reflect the Total Valuation. If Seller and Buyer
are unable to agree on a Purchase Price after receiving the Total Valuation,
then Buyer may, at any time, terminate this Agreement and receive a refund of
the Deposit, even if such termination occurs after the expiration of the Due
Diligence period.

 

(c)                Deferred Closing. Buyer will cause the Closing to occur with
respect to the Property identified on Exhibit A-1 on the Closing Date. The
consideration required to close with respect to those Properties will be equal
to the sum of the values of the properties set forth on Exhibit A-1 (less the
value of any Excluded Properties) and Buyer will close with respect to those
properties on the scheduled Closing Date, time being of the essence.

 

6.                  Representations, Warranties and Covenants.

 

(a)                Seller’s Representations and Warranties. Subject to the
limitation period contemplated in Section 9 below, and as a material inducement
to Buyer to execute this Agreement and consummate this transaction, Seller
represents and warrants to Buyer that as of the Effective Date and the Closing
Date:

 

(1)               Organization and Authority. Each entity comprising Seller has
been duly organized and is validly existing as a limited liability company or,
in the case of Dominion Atlanta Properties Fund I, LP, a limited partnership,
organized in the state specified in the initial paragraph of this Agreement
Seller has the full right and authority and has obtained any and all consents
required therefor to enter into this Agreement, consummate or cause to be
consummated the sale and make or cause to be made transfers and assignments
contemplated herein. The persons signing this Agreement on behalf of Seller are
authorized to do so. This Agreement and all of the documents to be delivered by
Seller at the Closing have been authorized and properly executed and will
constitute the valid and binding obligations of Seller, enforceable against
Seller in accordance with their terms.

 

(2)               Conflicts. There is no agreement to which Seller is a party
or, to Seller’s Knowledge, binding on Seller or the Property, that is in
conflict with this Agreement or that would limit or restrict the timely
performance by Seller of its obligations pursuant to this Agreement, except for
certain Real Estate Lien Notes and related loan documents, secured by Security
Deed and Security Agreements encumbering each Property identified on Exhibit
A-2, which contain prepayment penalties, due on sale clauses, and other
provisions that may conflict with or limit or restrict Seller’s performance
hereunder; provided that all such loan documents will be terminated with respect
to the properties being acquired by the Closing Date for such properties.

 



5

 

 

 

(3)               Documents and Records. To Seller’s Knowledge, Seller has
provided (or upon the execution hereof will provide) Buyer with, or has made
available to Buyer, true, correct and complete copies of the items set forth in,
and subject to the limitations of, Schedule 6(a)(3) attached hereto (all of the
foregoing collectively the “Property Information”), to the extent in Seller’s
possession or control.

 

(4)               Litigation. There is no action, suit or proceeding pending or
to Seller’s knowledge threatened which (i) if adversely determined, would not be
covered by insurance (subject to the payment of a customary insurance
deductible) or adversely affect the Property, or (ii) which challenges or
impairs Seller’s ability to execute, deliver or perform this Agreement or
consummate the transaction contemplated hereby.

 

(5)               Leases. Schedule 6(a)(5) sets forth a list of the leases,
tenants, and all contracts (including all service, maintenance, and warranty
contracts) that apply to the properties that comprise the Property, which, to
Seller’s Knowledge, is true and correct and complete list of such leases and
contracts as of the date of such schedule. To Seller’s Knowledge, except as
scheduled in Schedule 6(a)(5), neither Seller nor any other party is in default
with respect to any of its obligations or liabilities pertaining to the Leases.
To Seller’s Knowledge, other than the Leases and any other matters disclosed in
the Title Report, there are no leases, licenses or other occupancy agreements to
which Seller is a party or is bound affecting any portion of the Property as of
the date hereof, which will be in force on the Closing Date. Seller has
delivered or made available at the Property, true and correct copies of the
Leases to Buyer. No lessee under any Lease has any right of first refusal or
option to purchase the property that is the subject of their Lease. With respect
to any Property identified on Exhibit A-1 and Exhibit A-2, if any Lease expires
and is extended or renewed, or if Seller elects to sign a new Lease, during the
period this Agreement is in effect, then such new Lease must be submitted to
Buyer for review and approval (which shall not be unreasonably withheld or
delayed), may not have a term shorter than one year, and may not include any
free rent period or cancellation right on the part of the tenant, unless such
terms are approved by Buyer in writing. Any Lease that Seller submits to Buyer
and is not rejected within five (5) days of transmission to Buyer shall be
deemed approved, provided such Lease contains no right of first refusal or
option, has a term of not less than one year, contains no free rent provision,
and is not cancellable by tenant absent a default by Landlord.

 

(6)               Contracts. Exhibit B sets forth all contracts presently
outstanding with respect to the Property. To Seller’s Knowledge, neither Seller
nor any other party is in default with respect to any of its obligations or
liabilities pertaining to any contracts that will survive the Close of Escrow.

 

(7)               Notice of Violations. Seller has received no written notice
that either the Property or the use thereof violates any laws, rules and
regulations of any federal, state, city or county government or any agency,
body, or subdivision thereof having any jurisdiction over the Property that have
not been resolved to the satisfaction of the issuer of the notice.

 



6

 

 

 

(8)               Withholding Obligation. Seller is not a “foreign person”
within the meaning of Section 1445 of the Internal Revenue Code of 1986, as
amended.

 

(9)               Condemnation. Except for any condemnation proceedings which
Seller has not yet been served with process, there are no pending or, to
Seller’s Knowledge, threatened condemnation or similar proceedings affecting the
Property or any individual property that is a part thereof.

 

(10)           Employees. Seller has no employees at the Property.

 

(11)           No Bankruptcy Proceedings. Seller has not (i) made a general
assignment for the benefit of creditors, (ii) filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by Seller’s
creditors, (iii) suffered the appointment of a receiver to take possession of
all or substantially all of Seller’s assets, or (iv) suffered the attachment or
other judicial seizure of all or substantially all of Seller’s assets.

 

(12)           Unrecorded Documents. Other than as disclosed in the Property
Information, the Title Commitment, or any other documents delivered to Buyer,
Seller has not entered into any unrecorded contracts, leases, easements or other
agreements with respect to the Property that would be binding on Buyer or the
Property following the Closing. Seller has no knowledge of any claim of any
third party affecting the use, title, occupancy or development of the Property
that has not been disclosed to Buyer. Seller has not granted any right of first
refusal, option or other right to acquire all or any part of the Property.

 

(13)           Tenants. Each tenant is occupying its respective home and is
current in the payment of rent, and no default currently exists and, except as
disclosed in writing to Seller, no condition exists, which, with the passage of
time, would become a default under any of the Leases.

 

For purposes of this Section 6(a), the term “Seller’s Knowledge” means the
actual knowledge of Jack BeVier, the person who Seller represents to be the most
knowledgeable about the Property.

 

(b)               Buyer’s Representations and Warranties. As a material
inducement to Seller to execute this Agreement and consummate this transaction,
Buyer represents and warrants to Seller that Buyer has been duly organized and
is validly existing as a Delaware limited liability company. Buyer has the full
right and authority and has obtained any and all consents required therefore to
enter into this Agreement, consummate or cause to be consummated the purchase,
and make or cause to be made the deliveries and undertakings contemplated herein
or hereby. The persons signing this Agreement on behalf of Buyer are authorized
to do so. This Agreement and all of the documents to be delivered by Buyer at
the Closing have been authorized and properly executed and will constitute the
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their terms.

 



7

 

 

 

(c)                Covenants of Seller. Seller covenants and agrees that during
the period from the date of this Agreement through and including the Closing
Date:

 

(1)               Seller will timely pay and perform its obligations in all
material respects under the Leases and any contracts to be assumed by Buyer
pursuant hereto.

 

(2)               Seller in the ordinary course of business performs all repairs
that Seller is obligated to perform by applicable law or by the applicable
Lease, including move-in punch-list items. Any such repairs not completed prior
to the close of escrow will be addressed by Seller in accordance with the terms
of the post-closing inspection provisions of Section 7(d) below. Any such
repairs shall be of the standard and quality customarily performed by Seller
with respect to the homes that comprise the Property during the period that
Seller owned the Property.

 

(3)               Following the expiration of the Due Diligence Period, Seller
will not enter into any contract (other than new Leases) that will be an
obligation affecting the Property subsequent to the Closing Date except for
contracts entered into in the ordinary course of business that are terminable
without cause and without payment of a penalty on not more than 30-days’ notice.

 

(4)               Seller will not remove any Personal Property from the Property
except as may be required for necessary repair or replacement, and in the event
of such replacement, the replacement shall be of materially equal or better
quality and quantity as existed as of the time of its removal.

 

(5)               Seller will continue to operate and maintain the Property in
accordance with past practices and will not make any material alterations or
changes thereto;

 

(6)               Seller will maintain casualty and liability insurance of a
level and type consistent with the insurance maintained by Seller prior to the
execution of this Agreement with respect to the Property;

 

(7)               Seller will not do anything, or authorize anything to be done,
that would adversely affect the condition of title as shown on the Title
Commitment.

 

(8)               Seller agrees to terminate by written notice to the other
parties thereto, effective as of Closing, any service contracts that Buyer,
pursuant to written notice to Seller prior to the expiration of the Due
Diligence Period, requests Seller to terminate. Seller shall deliver to Buyer
copies of all notices of termination given by Seller pursuant to this
subsection.

 



8

 

 

 

(9)               Seller shall restore any unit that becomes vacant between the
Effective Date and the Closing Date to “rent-ready” condition in accordance with
Seller’s customary practice and procedure for the Property. If any unit becomes
vacant in the five (5) days prior to the Closing Date, then Seller shall either
make such unit rent-ready prior to the Closing Date, or shall escrow for each
such unit Three Thousand Five Hundred Dollars ($3,500.00). At Buyer’s request,
Seller shall inspect each of the vacant units prior to the Closing to determine
if any of such units cannot be restored to “rent ready” condition at a cost of
Three Thousand Five Hundred and 00/100 Dollars ($3,500.00) or less, and Buyer
and Seller hereby agree to adjust the amount held in escrow for such purpose
(either above or below Three Thousand Five Hundred and 00/100 Dollars
($3,500.00) per unit) to an amount on which Buyer and Seller agree, acting
reasonably, based on the cost to restore the vacant units to “rent ready”
condition. Thirty (30) days after the Closing Date, the parties shall cause the
Escrow Holder to disburse the escrow allocable to each such unit (i) to Seller
provided Seller has restored said unit to rent-ready condition, and (ii) to
Buyer to the extent necessary to restore such unit to rent-ready condition if
Seller has not completed such restoration, with the balance of the funds
escrowed for the applicable unit’s repairs to be disbursed to Seller. If the
restoration work is performed by Buyer, then the cost to restore the unit to
“rent ready” condition will be determined by bids from contractors retained by
Buyer for the work required to put in rent ready condition. Upon request, Seller
shall keep Buyer reasonably informed as to the status of leasing prior to the
Closing Date and shall deliver to Buyer copies of all new Leases.

 

(d)               Representation and Warranties Prior to Closing. The continued
validity in all material respects of the foregoing representations and
warranties shall be a condition precedent to the obligation of the party to whom
the representation and warranty is given to close this transaction. If Seller’s
representations and warranties contained in Sections 6(a)(5) and 6(a)(13) are
not true and correct as of the Effective Date and the Closing Date, or if any of
Seller’s other representations and warranties are not true and correct at any
time on or before the Closing even if true and correct as of the date of this
Agreement or whether any change in facts or circumstances has made the
applicable representation and warranty no longer true and correct and regardless
as to whether Buyer becomes aware of such fact through Seller’s notification or
otherwise, then Buyer may, at Buyer’s option, exercised by written notice to
Seller (and as its sole and exclusive remedy), either (i) proceed with this
transaction, accepting the applicable representation and warranty as being
modified by such subsequent matters or knowledge and waiving any right relating
thereto, if any, or (ii) terminate this Agreement and declare this Agreement of
no further force and effect and in which event Escrow Holder shall, upon receipt
of joint written instructions directing the return of the Deposit to Buyer
(which neither party shall withhold in bad faith), return the Deposit to Buyer
and Seller shall have no further liability or obligation to the other under this
Agreement except for the indemnity provisions set forth in Section 7(c) of this
Agreement and any other provision of this Agreement that is expressly intended
to survive the termination of this Agreement.

 



9

 

 

 

7.                  Due Diligence Period.

 

(a)                Buyer will have a period commencing on the Effective Date and
ending at 6:00 PM Pacific Time on December 15, 2013 (the “Due Diligence Period”)
to examine, inspect, and investigate the Property and, in Buyer’s sole judgment
and discretion, to determine whether Buyer desires to purchase the Property.

 

(b)               Buyer may terminate this Agreement for any or no reason by
giving written notice of such termination to Seller on or before the last day of
the Due Diligence Period. If this Agreement is terminated pursuant to this
Section 7, upon written instruction to Escrow (which neither party shall
withhold in bad faith) the Deposit shall be immediately refunded to Buyer, and
neither party shall have any further liability or obligation to the other under
this Agreement except for the indemnity provisions set forth in Section 7(c) of
this Agreement and any other provision of this Agreement that is expressly
intended to survive the termination of this Agreement. In the event this
Agreement is terminated in accordance with the terms of this section 7(b).
Escrow shall, upon receipt of joint written instructions directing the return of
the Deposit to Buyer (which neither party shall withhold in bad faith), return
Buyer’s Deposit immediately and Seller agrees to not cause Escrow to delay the
return of the Deposit to Buyer in bad faith. If Buyer does not elect to exercise
its right to terminate this Agreement during the Due Diligence Period, then
Buyer shall notify Seller of Buyer’s intention to acquire the Property before
the expiration of the Due Diligence Period. If Buyer does not, before the
expiration of the Due Diligence Period, either affirmatively notify Seller of
its desire to acquire the Property or send a termination notice to Seller, then
Buyer will be deemed to have elected to terminate this Agreement. If Buyer
elects to proceed to purchase the Property, and this Agreement is not terminated
or deemed terminated before the expiration of the Due Diligence Period, then the
Deposit shall be non-refundable except in the event of a default hereunder by
Seller.

 

(c)                Subject to the rights of tenants under the Leases, Seller
will provide to Buyer reasonable access to the Property for the purpose of
examining any or all aspects thereof, including conducting on a non-destructive
basis, surveys, architectural, engineering, non-invasive geo-technical and
environmental inspections and tests, and any other inspections, studies, or
tests reasonably required by Buyer. Buyer shall give Seller reasonable notice by
telephone or e-mail before entering onto any of the properties that comprise the
Property to perform inspections or tests, and in the case of tests (i) Buyer
shall specify to Seller the precise nature of the test to be performed, and (ii)
Seller may require, as a condition precedent to Buyer’s right to perform any
such test, that Buyer deliver Seller evidence of public liability and other
appropriate insurance naming Seller as an additional insured thereunder. Such
examination of the physical condition of the Property, including the Third Party
Inspection Report (defined in Section 7(d) below) may include an examination for
the presence or absence of hazardous or toxic materials, substances or wastes,
which shall be performed or arranged by Buyer at Buyer’s sole expense. Buyer
shall keep the Property free and clear of any liens and will indemnify, protect,
defend, and hold each Seller Related Party (defined below) harmless from and
against all losses, costs, damages, claims, liabilities and expenses (including
reasonable attorneys’ fees and court costs) (collectively, “Losses”) arising
from damage to the Property and injury to persons asserted against or incurred
by any Seller Related Party as a result of such entry by Buyer, its agents,
employees or representatives (except that Buyer shall have no liability or
indemnity obligation for any diminution in the value of the Property as a result
of any unfavorable analysis, test, study, opinion or recommendation made to or
for or reach by Buyer). If any inspection or test disturbs the Property and
Buyer does not acquire the Property, Buyer will restore the Property to
substantially the same condition as existed prior to any such inspection or
test. Buyer and its agents, employees, and representatives may, upon not less
than twenty four (24) hours prior telephonic notice to Seller, examine and make
copies of all books and records and other materials relating to the condition of
the Property in Seller’s possession at the office where such records are
maintained. Any information provided to or obtained by Buyer with respect to the
Property shall be subject to the provisions of Section 22(p) of this Agreement.
The obligations of Buyer under this Section shall survive the termination of the
Agreement.

 



10

 

 

 

(d)               The Purchase Price Holdback shall be disposed of as follows:

 

(1)               Buyer may retain at Buyer’s expense a contractor or home
inspector to prepare a report or reports and deliver the same to Seller no later
than ninety (90) days after Closing, describing the physical condition of the
Property and identifying any necessary repairs or improvements necessary to
bring the Property into compliance with the applicable local building code
and/or rent ready condition (“Third Party Inspection Report”). The person or
entity preparing the Third Party Inspection Report must be (i) a licensed
contractor or otherwise qualified to perform such inspections in the
jurisdiction where the Property is located; (ii) qualified by experience to
remodel and repair properties of the type comprising the Property; and (iii) may
not be, or have ever been, owned or controlled by Buyer or an affiliate of
Buyer. Buyer will provide a copy of the Third Party Inspection Report to Seller,
when finalized.

 

(2)               As to each parcel comprising the Property, if the sum of the
reasonably estimated costs identified in the Third Party Inspection Report for
any three (3) or fewer repair items exceeds One Thousand and 00/100 Dollars
($1,000.00), then that sum shall be deducted from the Purchase Price Holdback
held in Escrow. In determining whether Seller is responsible for paying for any
single repair item over $1,000.00 under this Section, small items may not be
aggregated in order to reach the $1,000.00 threshold. (For example, if an
electrical panel needs to be replaced at a cost of $1,200.00, Seller will bear
the expense; if 20 electrical outlets need to be replaced at an individual cost
of $60.00 – total of $1,200.00 – Seller will not bear the expense.)
Notwithstanding the foregoing, in lieu the Purchase Price Holdback deduction
discussed above, Seller may:

 



11

 

 

 

(i) within fourteen (14) days of receipt of the Third Party Inspection Report,
dispute the conclusions of such report, in which event, such dispute shall be
resolved as stated below, or

 

(ii) within fourteen (14) days of receipt of the Third Party Inspection Report
(or the Second Third Party Inspection Report, as the case may be), elect by
written notice to undertake repairs at the applicable property to the standard
and quality customarily performed by Seller with respect to the houses that
comprise the Property during the period of Seller’s ownership, and shall provide
Buyer written notice upon the completion of such repairs, in which event:

 

(A) Seller and Buyer shall cooperate at Seller’s expense to facilitate such
repairs;

 

(B) Seller shall commence repairs at some or all of such parcels no later than
thirty (30) days after the receipt of such applicable report;

 

(C) Seller shall complete such repairs not later than sixty (60) days of receipt
of the applicable Third Party Inspection Report; and

 

(D) upon the first to occur of (I) the completion by Seller of all such repairs
undertaken by Seller, or (II) sixty (60) days after Seller’s receipt of the
applicable Inspection Report, the parties shall direct the Escrow Holder to pay:
(I) to Buyer from the Purchase Price Holdback the sum called for in subsection
(d)(2) above, if any, and (II) the remaining balance of the Purchase Price
Holdback, if any, to Seller.

 

(3)               Buyer shall be solely responsible for supervision of the
contractor, and Seller shall not be liable for any additional costs that may be
incurred above the amounts specified in the Third Party Inspection Report.

 

(4)               If Seller disagrees with the conclusions of the Third Party
Inspection Report with respect to any parcel of the Property, Seller shall so
notify Buyer within fourteen (14) days after actual receipt by Seller of a
complete copy of the Third Party Inspection Report. In that event, Buyer and
Seller shall negotiate in good faith to resolve Seller’s objections and come to
agreement with respect to all items for which Seller will be responsible in
accordance with this Section 7(d). If Buyer and Seller cannot reach agreement
with respect to any parcel of the Property, then Buyer and Seller shall
designate a mutually agreeable third party home inspector or contractor to
prepare a second Third Party Inspection Report to identify any necessary repairs
and the cost to make such repairs (the “Second Third Party Inspection Report”).
The person or entity preparing the Second Third Party Inspection Report must be
(i) a licensed contractor or otherwise qualified to perform such inspections in
the jurisdiction where the Property is located, (ii) qualified by experience to
remodel and repair properties of the type comprising the Property, and (iii) may
not be, or have ever been, owned or controlled by Buyer or Seller or an
affiliate of Buyer or Seller. The determination of the Second Third Party
Inspection Report shall be binding on both parties, and Seller shall be
responsible for the sum of the reasonably estimated costs identified in the
Third Party Inspection Report for any three (3) or fewer repair items exceeding
One Thousand and 00/100 Dollars ($1,000.00) in accordance with the terms of
subsection (d)(2) above.

 



12

 

 

 

8.                  As Is Sale.

 

(a)                BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS
SELLING AND BUYER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS
AND THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE CLOSING
DOCUMENTS DELIVERED BY SELLER TO BUYER AT CLOSING, BUYER IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING THE PROPERTY,
INCLUDING WITHOUT LIMITATION: (I) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITION OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO THE STRUCTURAL
ELEMENTS, FOUNDATION, ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING
FACILITIES AND THE ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY
SYSTEMS, FACILITIES AND APPLIANCES, (II) THE QUALITY, NATURE, ADEQUACY, AND
PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY GROUNDWATER, (III) THE EXISTENCE,
QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF UTILITIES SERVING THE
PROPERTY, (IV) THE DEVELOPMENT POTENTIAL OF THE PROPERTY, AND THE PROPERTY’ USE,
HABITABILITY, MERCHANTABILITY, OR FITNESS, SUITABILITY, VALUE OR ADEQUACY OF THE
PROPERTY FOR ANY PARTICULAR PURPOSE, (V) THE ZONING OR OTHER LEGAL STATUS OF THE
PROPERTY OR ANY OTHER PUBLIC OR PRIVATE RESTRICTIONS ON USE OF THE PROPERTY,
(VI) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES,
LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS
OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER PERSON OR
ENTITY, (VII) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS (AS DEFINED IN ANY
ENVIRONMENTAL STATUTE) ON, UNDER OR ABOUT THE PROPERTY OR THE ADJOINING OR
NEIGHBORING PROPERTY, (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY
IMPROVEMENTS ON THE PROPERTY, (IX) THE CONDITION OF TITLE TO THE PROPERTY, (X)
THE LEASES (INCLUDING ALL SERVICE CONTRACTS) AND ANY OTHER AGREEMENTS AFFECTING
THE PROPERTY AND (XI) THE ECONOMICS OF ANY PAST OR FUTURE OPERATIONS OF THE
PROPERTY.

 



13

 

 

 

9.                  Survival of Representations and Warranties After Closing.

 

(a)                All representations and warranties of Seller herein shall
survive the Closing for a period of one (1) year (the “Limitation Period”).

 

(b)               Buyer shall provide actual written notice to Seller of any
breach of any of Seller’s warranties or representations of which Buyer acquires
knowledge, through any means, at any time after the Closing Date but prior to
the expiration of the Limitation Period, and shall allow Seller thirty (30) days
within which to cure such breach, or, if such breach is susceptible of cure but
cannot reasonably be cured within thirty (30) days, an additional reasonable
time period required to effect such cure so long as such cure has been commenced
within such thirty (30) days and diligently pursued but in no event more than
ninety (90) days. If Seller fails to cure such breach after actual written
notice and within such cure period (as extended), Buyer’s sole remedy shall be
an action at law for damages as a consequence thereof, which must be commenced,
if at all, within the six (6) months after the expiration of the Limitation
Period.

 

10.              Closing.

 

(a)                The purchase and sale transaction contemplated in this
Agreement shall occur on the date specified in the Basic Terms section of this
Agreement (the “Closing Date”), time being of the essence, and accomplished by
recording the Deed (as defined in Section 14) in the Official Records of the
particular County in which each of the individual properties that constitute the
Property is located (the “Official Records”), provided that all conditions
precedent to the Closing have been fulfilled or have been waived in writing by
the respective party entitled to waive same.

 

(b)               On or before the Closing Date, the parties shall establish the
usual form of deed and money escrow with Escrow Holder. Counsel for the
respective parties are hereby authorized to execute the escrow trust
instructions as well as any amendments thereto.

 

11.              Conditions to Buyer’s Obligation to Close.

 

(a)                Buyer will not be obligated to proceed with the Closing
unless and until each of the following conditions has been either fulfilled or
waived in writing by Buyer:

 

(1)               This Agreement shall not have been previously terminated
pursuant to any other provision hereof;

 

(2)               Seller shall be prepared to deliver or cause to be delivered
to Buyer all instruments and documents to be delivered to Buyer at the Closing
pursuant to Section 14 and Section 16 or any other provision of this Agreement;
and

 

(3)               Seller shall have terminated all property managing services
provided to the Property under any property management agreement which Buyer
directs Seller in writing to terminate, effective as of December 31, 2013, at no
cost, liability or expense to Buyer.

 



14

 

 

 

(b)               If any of the foregoing conditions are not fulfilled on or
before the time for Closing hereunder, then Buyer may elect, upon notice to
Seller, to terminate this Agreement, in which event the Deposit shall be
returned to Buyer, and neither party shall have any further liability or
obligation to the other, except for the provisions of this Agreement which are
expressly stated to survive the termination of this Agreement.

 

12.              Conditions to Seller’s Obligation to Close.

 

(a)                Seller will not be obligated to proceed with the Closing
unless and until each of the following conditions has been fulfilled or waived
in writing by Seller:

 

(1)               Buyer shall be prepared to pay to Seller the Purchase Price
and all other amounts to be paid to it at Closing pursuant to the provisions of
this Agreement;

 

(2)               Buyer shall be prepared to deliver to Seller all instruments
and documents to be delivered to Seller at the Closing pursuant to Section 15
and Section 16 or any other provision of this Agreement; and

 

(3)               This Agreement shall not have been previously terminated
pursuant to any other provision hereof.

 

(b)               If the foregoing conditions are not fulfilled on or before the
time for Closing hereunder, then Seller may elect, upon notice to Buyer, to
terminate this Agreement, in which event the parties shall issue joint written
instructions to Escrow to return the Deposit to Buyer (which neither party shall
withhold in faith), and neither party shall have any further liability or
obligation to the other, except for the provisions of this Agreement which are
expressly stated to survive the termination of this Agreement.

 

13.              Title Insurance. (a) Following the execution and delivery of
this Agreement, Buyer shall at Buyer’s expense cause Title Company to deliver to
Buyer a commitment for the Title Policy described in subsection (b) below (the
“Title Commitment”), together with legible copies of all of the underlying
documentation described in such Title Commitment. Seller shall, within two
business days after the execution of this Agreement, deliver to Buyer the most
recent surveys of the properties that comprise the Property in Seller’s
possession or control (the “Surveys”).

 

(a)                At Closing, and as a condition thereof, Buyer shall receive
an owner’s title insurance policy (the “Title Policy”) issued by Title Company,
dated the day of Closing, with liability in the full amount of the Purchase
Price, the form of which shall be an American Land Title Association Owner’s
Policy, Standard Form B, 1992 (or other form preferred by Buyer or required or
promulgated pursuant to applicable state insurance regulations), subject only to
the Permitted Exceptions (defined below). The Title Policy may contain any
endorsements requested by Buyer.

 



15

 

 

 

(b)               Prior to the expiration of the Due Diligence Period, Buyer
shall review title to the Property as disclosed by the Title Commitment and the
Surveys, and satisfy itself as to the availability from the Title Company of the
Title Policy and all requested endorsement to such Title Policy. Buyer shall
have the right to obtain an update of the Surveys or to secure new surveys at
any time prior to the expiration of the Due Diligence Period.

 

(c)                Seller shall have no obligation to remove or cure title
objections, except for (1) liens of an ascertainable amount created by Seller,
which liens Seller shall cause to be released at the Closing or affirmatively
insured over by the Title Company with Buyer’s approval, (2) any exceptions or
encumbrances to title which are created by Seller after the date of this
Agreement without Buyer’s consent, and (3) non-consensual liens which liens
Seller shall cause to be released at the Closing or affirmatively insured over
by the Title Company. In addition, Seller shall provide the Title Company with
any affidavits, ALTA statements or personal undertakings (collectively, an
“Owner’s Affidavit”), in form and substance reasonably acceptable to the Title
Company, that will permit the Title Company to remove the standard “mechanics
lien” and “GAP” exceptions and otherwise issue the Title Policy in the form
required by Buyer.

 

(d)               “Permitted Exceptions” shall mean: (1) any exception arising
out of an act of Buyer or its representatives, agents, employees or independent
contractors; (2) zoning and subdivision ordinances and regulations; (3) the
specific exceptions in the Title Commitment that the Title Company has not
agreed to insure over or remove from the Title Commitment as of the end of the
Due Diligence Period and that Seller is not required to remove as provided
above; (4) items shown on the Surveys or any updated or new surveys of the
Property which have not been removed as of the end of the Due Diligence Period;
(5) real estate taxes and assessments not yet due and payable; and (6) rights of
tenants under the Leases, as occupancy tenants only and without any rights of
first refusal, rights of first offer or purchase options.

 

14.              Documents to be Delivered to Buyer at Closing. At Closing,
Seller shall deliver or cause to be delivered to Buyer each of the following
instruments and documents:

 

(a)                Deed. The Deed, in the form attached hereto as Exhibit C.

 

(b)               Bill of Sale. The Bill of Sale covering the Personal Property,
in the form attached hereto as Exhibit D.

 

(c)                The Title Policy. The Title Policy may be delivered after the
Closing if at the Closing the Title Company issues a currently effective,
duly-executed “marked-up” Title Commitment and irrevocably commits in writing to
issue the Title Policy in the form of the “marked-up” Title Commitment after the
Closing.

 

(d)               Assignment of Leases and Contracts. An Assignment of Leases
and Contracts, in the form attached hereto as Exhibit E, transferring and
assigning to Buyer, to the extent the same are assignable, all right, title and
interest of Seller in the Leases and the other property described therein.

 



16

 

 

 

(e)                Transfer Tax Declarations. Original copies of any required
real estate transfer tax or documentary stamp tax declarations executed by
Seller or any other similar documentation required to evidence the payment of
any tax imposed by the state, county and city on the transaction contemplated
hereby.

 

(f)                FIRPTA. An affidavit, in the form attached hereto as
Exhibit F, stating Seller’s U.S. taxpayer identification number and that Seller
is a “United States person”, as defined by Internal Revenue Code
Section 1445(f)(3) and Section 7701(b).

 

(g)               Owner’s Affidavit. The Owner’s Affidavit materials referred to
in Section 13(d) above.

 

(h)               Surveys, Plans, Permits and Specifications. All existing
surveys, blueprints, drawings, plans and specifications, permits, and operating
manuals for or with respect to any of the properties that comprise the Property
or any part thereof to the extent the same are in Seller’s possession.

 

(i)                 Keys. All keys to the improvements, to the extent the same
are in Seller’s possession.

 

(j)                 Leases. Originals of all Leases in effect on the Closing
Date (or copies thereof in the event the originals are not in Seller’s
possession, or in the possession of Sellers’ property manager and such copies of
Leases are in Seller’s possession), and the tenant files with respect to such
Leases, to the extent the same are in Seller’s possession.

 

(k)               Certificate. A certificate (the “Update”) of Seller dated as
of the Closing Date certifying that the representations and warranties of Seller
set forth in Section 6(a) of this Agreement as applicable, remain true and
correct in all material respects as of the Closing Date, except as to Schedule
6(a)(5), and Section 6(a)(13), which Update shall be dated no earlier than three
(3) days prior to Closing.

 

(l)                 Other Deliveries. Such other documents and instruments as
may be required by any other provision of this Agreement or as may reasonably be
required to carry out the terms and intent of this Agreement.

 

15.              Documents to be Delivered to Seller at Closing. At Closing,
Buyer shall deliver or cause to be delivered to Seller each of the following
instruments, documents and amounts:

 

(a)                Purchase Price. The Purchase Price, subject to adjustment and
proration as provided in Section 17 below.

 



17

 

 

 

(b)               Transfer Tax Declarations. Original copies of any required
real estate transfer tax or documentary stamp tax declarations executed by Buyer
or any other similar documentation required to evidence the payment of any tax
imposed by the state, county and city on the transaction contemplated hereby.

 

(c)                Assignment of Leases. A counterpart of the Assignment of
Leases and Contracts, in the form attached hereto as Exhibit E.

 

(d)               Certificate. A certificate of Buyer (the “Buyer’s Update”)
dated as of the Closing Date certifying that the representations and warranties
of Buyer set forth in Section 6(b) of this Agreement as applicable, remain true
and correct in all material respects as of the Closing Date, which Buyer’s
Update shall be dated no earlier than three (3) days prior to Closing.

 

(e)                Other Documents. Such other documents and instruments as may
be required by any other provision of this Agreement or as may reasonably be
required to carry out the terms and intent of this Agreement.

 

16.              Documents to be Delivered by Seller and Buyer at Closing. At
Closing, Buyer and Seller shall deliver or cause to be delivered each of the
following instruments and documents:

 

(a)                Escrow Instructions. Escrow instructions (as described in
Section 10(b)).

 

(b)               Settlement Statement. A fully executed settlement statement.

 

(c)                Notice to Tenants. A duly executed notice to each of the
tenants under the Leases.

 

17.              Prorations and Adjustments.

 

(a)                The following items shall be prorated and adjusted based upon
the number of calendar days in the measuring period between Seller and Buyer as
of midnight on the date of Closing, except as otherwise specified:

 

(1)               Taxes. All real estate taxes and assessments (“Taxes”)
assessed against the Property for the year of Closing shall be prorated as
follows: Seller will be responsible for the payment of Taxes applicable to the
period before the Closing Date, and Buyer will be responsible for the period on
and after the Closing Date. If the actual taxes and assessments cannot be
determined for such year as of the Closing Date, then the parties shall make
such proration based upon One Hundred Ten percent (110%) of the most recently
issued tax bill for the Property and thereafter, make a final adjustment of such
Taxes upon receipt of the final bill. The provisions of this Section 17(a)(1)
shall survive Closing.

 



18

 

 

 

(2)               Utilities. All utilities shall be prorated based upon
estimates using the most recent actual invoices. Seller shall receive a credit
for the amount of deposits, if any, with utility companies that are transferable
and that are assigned to Buyer at the Closing. In the case of non-transferable
deposits, Buyer shall be responsible for making any security deposits required
by utility companies providing service to the Property.

 

(3)               Collected Rent. Buyer shall receive a credit for any rent and
other income (and any applicable state or local tax on rent) under Leases
collected by Seller before Closing that applies to any period after Closing.
Uncollected rent and other uncollected income shall not be prorated at Closing.
After Closing, Buyer shall apply all rent and income collected by Buyer from a
tenant: (x) first to such tenant’s rental obligation post closing not including
any rents credited to Buyer on the closing statement, (y) next to such tenant’s
monthly rental for the month in which the payment is made, and (z) then to
arrearages in the reverse order in which they were due, remitting to Seller,
after deducting collection costs, any rent or expense reimbursements properly
allocable to Seller’s period of ownership. Buyer shall bill and attempt to
collect such rent arrearages in the ordinary course of business, but shall not
be obligated to engage a collection agency or take legal action to collect any
rent arrearages. Any rent or other income received by Seller or Buyer after
Closing which are owed to Seller or Buyer shall be remitted to Seller or Buyer
as applicable, promptly after receipt.

 

(b)               Tenant Security Deposits. All unapplied tenant security
deposits (and interest thereon if required by law or contract to be earned
thereon) under the Leases, shall be credited to Buyer at Closing.

 

(1)               Service Contracts. With respect to any contracts that are
assumed by Buyer and survive the Closing, Seller shall receive a credit for
prepaid charges and premiums applicable to Buyer’s period of ownership. The
Buyer shall receive a credit for any payments made in arrears. In addition and
without limitation of the foregoing, Buyer shall receive a credit under any
assumed contract (each a “Service Provider Contract”) in which Seller has
received any advance payments or other income from the servicer provider under
such Service Provider Contract in exchange for agreeing to enter into such
Service Provider Contract (regardless of whether such advance payment or other
income was paid in a lump sum or in installments). Any lump sum payments shall
be pro-rated on a straight line basis over the term of any applicable Service
Provider Contract.

 

(2)               Owner Deposits. Seller shall be entitled to the return of all
bonds, deposits, letters of credit, set aside letters or other similar items, if
any, that are outstanding with respect to the Property that have been provided
by Seller or any of its affiliates, agents or investment advisors to any
governmental agency, public utility, or similar entity (collectively, “Owner
Deposits”). Buyer shall replace such Owner Deposits. To the extent that any
funds are released as a result of the termination of any Owner Deposits for
which Seller did not receive a credit, such funds shall be delivered to Seller
immediately upon their receipt.

 



19

 



 

(c)                Final Prorations. With regards to any prorations set forth in
this Section 17 that are based upon estimates, such prorations shall be
readjusted based upon the actual bills after the Closing and before the
expiration of the Limitation Period. The provisions of this Section 17(c) shall
survive Closing.

 

18.              Default; Termination(a)                . IF THE CLOSING FAILS
TO OCCUR BECAUSE OF BUYER’S DEFAULT, THE DEPOSIT SHALL BE RETAINED BY SELLER AS
LIQUIDATED DAMAGES. THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE THAT
SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY BUYER WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO ASCERTAIN BECAUSE OF THE NATURE OF THE PROPERTY
AND THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ REASONABLE ESTIMATE
OF SUCH DAMAGES. THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF ANY APPLICABLE LAWS,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 18, SELLER AND BUYER AGREE
THAT THIS LIQUIDATED DAMAGES PROVISION IS INTENDED TO BE SELLER’S SOLE AND
EXCLUSIVE REMEDY AT LAW OR IN EQUITY FOR A DEFAULT BY BUYER, BUT IS NOT INTENDED
AND SHOULD NOT BE DEEMED OR CONSTRUED TO LIMIT IN ANY WAY BUYER’S
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT.

 

SELLER’S INITIALS: _____ BUYER’S INITIALS:  

 

(b)               If Seller defaults in any material respect hereunder, then
provided Buyer is not in default any material respect, Buyer may, at its sole
election, either:

 

(1)               Terminate this Agreement, whereupon the parties shall issue
joint written instructions to Escrow (which shall not be withheld in bad faith)
to return the Deposit to Buyer, after which point neither party shall have any
further liability or obligation to the other, except for the provisions of this
Agreement which are expressly stated to survive the termination of this
Agreement; or

 

(2)               Assert and seek judgment against Seller for specific
performance with respect to the Property. If a court of competent jurisdiction
determines that the remedy of specific performance is not available to Buyer,
then Buyer shall have the right to assert and seek judgment against Seller for
actual contract damages, provided that in no event shall such damages exceed One
Hundred Thirty Thousand Four Hundred Two and 48/100 Dollars ($130,402.48.)

 



20

 

 

 

19.              Expenses.

 

(a)                All recording fees respecting the Deed, title insurance
premiums for the Title Policy, all state and county transfer taxes, all
brokerage fees and commissions, and one-half (1/2) of the fee charged by Escrow
Holder, shall be borne and paid by Seller.

 

(b)               One-half (1/2) of the fee charged by Escrow Holder shall be
borne and paid by Buyer.

 

(c)                All other costs, charges, and expenses shall be borne and
paid as provided in this Agreement, or in the absence of such provision, in
accordance with custom where the properties in question are located.

 

20.              Intermediaries(a)                . (a) Buyer and Seller
acknowledge and agree that Seller’s Broker (as defined in the Basic Terms) has
acted as a broker in connection with this transaction on behalf of Seller and
Buyer’s Broker (as defined in the Basic Terms) has acted as a broker in
connection with this transaction on behalf of Buyer. Upon Closing, Seller agrees
to pay a brokerage commission to Seller’s Broker pursuant to a separate
agreement between Seller and Seller’s Broker. Seller shall ensure that Seller’s
Broker pays Buyer’s Broker a fee equal to one-half of the brokerage fees paid
under this Section 20(a). All brokerage fees are to be paid through Escrow
Holder at Closing as a Closing Cost.

 

(b)               Seller represents to Buyer, and Buyer represents to Seller,
that except for Seller’s Broker and Buyer’s Broker, respectively, there are no
fees owed to any broker, finder, or intermediary of any kind with whom such
party has dealt in connection with this transaction. Except as expressly set
forth above, if any claim is made for broker’s or finder’s fees or commissions
in connection with the negotiation, execution or consummation of this Agreement
or the transactions contemplated hereby, each party shall defend, indemnify and
hold harmless the other party from and against any such claim based upon any
statement, representation or agreement of such party, which obligation shall
survive Closing.

 

21.              Destruction of Improvements.

 

(a)                If, prior to Closing, any of the Improvements on any of the
properties that comprise the Property are damaged or destroyed such that the
cost of repair or replacement of such improvements is material (“Material
Damage”), or a condemnation proceeding is commenced or threatened in writing by
a governmental or quasi-governmental agency with the power of eminent domain
(“Condemnation”), then:

 

(1)               Buyer may elect, within fourteen (14) days from receipt of
notice of said Material Damage, or notice of a Condemnation, by written notice
to Seller, to exclude the individual property affected by such event from this
transaction; provided that if more than twenty-five percent (25%) of the
properties that comprise the Property suffer Material Damage, or become the
subject of a Condemnation, then Buyer may terminate this Agreement. If
necessary, the time of Closing shall be extended to permit Buyer to evaluate and
make the elections contemplated in this Section 21. If Buyer elects to terminate
this Agreement in accordance with this Section 21, then the Deposit shall be
returned to Buyer and, except for the provisions of this Agreement that
expressly survive Closing or earlier termination of this Agreement, this
Agreement shall be void and of no further force and effect, and neither party
shall have any liability to the other by reason hereof; or

 



21

 

 

 

(2)               If Buyer elects to exclude certain properties from this
transaction, and proceed to the Closing, then the Purchase Price shall be
reduced by the aggregate amount specified for such properties in the “Cost”
column of Exhibit A-1 or A-2 If, however, it is determined that any damage to
one or more properties does not constitute a Material Damage, or Buyer elects to
purchase one or more properties that have suffered Material Damage, then the
transaction contemplated hereby shall be closed without a reduction in the
Purchase Price, and Seller shall assign to Buyer Seller’s rights in any
insurance proceeds or Condemnation award to be paid to Seller in connection with
such damage or Condemnation, and, in the case of Material Damage, Seller shall
pay to Buyer an amount equal to the deductible under Seller’s policy of casualty
insurance and Seller shall execute and deliver to Buyer all required proofs of
loss, assignments of claims and other similar items.

 

(b)               For purposes of this Section 21, damage or destruction will be
considered Material Damage if one or more of the properties that comprise the
Property are rendered uninhabitable, or if the time to repair such damage,
despite reasonable expectations with respect to repairs, is reasonably by Buyer
to exceed three months. If, prior to Closing, any of the improvements on the
Property are damaged or destroyed and such damage is not Material Damage, Buyer
shall remain obligated to close hereunder with no abatement in the Purchase
Price. At Closing, Seller shall assign to Buyer Seller’s rights in any insurance
proceeds to be paid to Seller in connection with such damage or destruction, and
Buyer shall receive a credit against the Purchase Price in an amount equal to
the deductible amount under Seller’s casualty insurance policy.

 

22.              General Provisions.

 

(a)                Entire Agreement. This written Agreement, including all
Exhibits attached hereto and documents to be delivered pursuant hereto, shall
constitute the entire agreement and understanding of the parties, and there are
no other prior or contemporaneous written or oral agreements, undertakings,
promises, warranties, or covenants not contained herein.

 

(b)               Amendments in Writing. This Agreement may be amended only by a
written memorandum subsequently executed by all of the parties hereto.

 

(c)                Waiver. No waiver of any provision or condition of this
Agreement by any party shall be valid unless in writing signed by such party. No
such waiver shall be taken as a waiver of any other or similar provision or of
any future event, act, or default.

 



22

 

 

 

(d)               Time of the Essence. Time is of the essence of this Agreement.
However, if Buyer is acting diligently and in good faith to proceed with the
consummation of the transaction contemplated by this Agreement on the Closing
Date, Seller will agree, upon the written request of Buyer, to extend the
Closing Date up to three (3) business days. In the computation of any period of
time provided for in this Agreement or by law, any date falling on a Saturday,
Sunday or legal holiday when banks are not open for business in the State where
the Property is located, will be deemed to refer to the next day which is not a
Saturday, Sunday, or legal holiday when banks are not open for business in such
State.

 

(e)                Severability. If any provision of this Agreement is rendered
unenforceable in whole or in part, such provision will be limited to the extent
necessary to render the remainder of the Agreement valid, or will be deemed to
be removed from this Agreement, as circumstances require, and this Agreement
shall be construed as if said provision had been incorporated herein as so
limited, or as if said provision has not been included herein, as the case may
be.

 

(f)                Headings. Headings of sections are for convenience of
reference only, and shall not be construed as a part of this Agreement.

 

(g)               Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefits of the parties hereto, and their respective
successors, and permitted assigns. This Agreement may not be assigned by either
party without the consent of the other party, except that Buyer may, without
consent from Seller, assign this Agreement to Reven Housing REIT, Inc., any
affiliate of Reven Housing REIT, Inc., or any affiliated entity in which Buyer,
or its executives or officers, have a financial or management interest; provided
that such assignment will not release Buyer from its obligations under this
Agreement. Any assignment in accordance with this Section 22(g) will entitle the
assignee thereunder to all rights and benefits, and subject such assignee to all
obligations, of Buyer hereunder.

 

(h)               Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed, or sent by Federal
Express, UPS or other recognized overnight courier service for next business day
delivery, or sent by facsimile transmission or electronic mail (so long as
reasonable evidence that such notice was sent and received is obtained by the
sending party). The time to respond to such notice as provided in this Agreement
will not commence until the actual receipt of the notice. Notices will be deemed
valid if sent to the parties as follows:

 

IF TO BUYER:

 

P.O. Box 1459

La Jolla, CA 92038-1459

Phone: 858-459-4000

e-mail: cmc@revenhousingreit.com

e-mail: mps@revenhousingreit.com

Attention: Chad Carpenter and Michael Soni

 



23

 

 

 

with a copy to:

 

Greenberg Traurig, LLP

1840 Century Park East

Suite 1900

Los Angeles, California 90067

Phone: (310) 586-6505

e-mail: treisterd@gtlaw.com

Attention: Dana S. Treister

 

with an additional copy to:

 

Greenberg Traurig, LLP

1840 Century Park East

Suite 1900

Los Angeles, California 90067

Phone: (310) 586-7855

e-mail: presants@gtlaw.com

Attention: Sandy Presant

 

 

 

IF TO SELLER:

 

The Dominion Group

1029 N. Calvert St.

Baltimore, MD 21202

Phone: (410) 353-5667

e-mail: jack@thedominiongroup.com

Attention: Jack BeVier

 

 

With a copy to:

Philip S. Rosenzweig, Esq.

Partner

Silverang & Donohoe, LLC

595 East Lancaster Avenue, Suite 203

St. Davids, Pa. 19087

Phone 610-263-0124 (direct)

610-263-0115 (main)

Fax: 215-754-4139 (efax)

Email: prosenzweig@sanddlawyers.com

Attn: Philip S. Rosenzweig, Esq.

 



24

 

 

 

 

IF TO ESCROW HOLDER:

 

Fidelity National Title Insurance Company

1300 Dove Street, Suite 130

Newport Beach, California 92660

Phone: (949) 221-4715

e-mail: paul.mcdonald@fnf.com

Attention: Paul McDonald

 

 

or to such additional or other persons, at such other address or addresses as
may be designated by notice from Buyer or Seller, as the case may be, to the
other. Notices by mail shall be sent by United States certified or registered
mail, return receipt requested, postage prepaid, and shall be deemed given upon
receipt or refusal of receipt. Notices by facsimile or electronic mail shall be
deemed given and effective upon receipt or refusal of receipt. Notices by
overnight courier shall be deemed given and effective upon receipt or refusal of
receipt from Federal Express, UPS or another recognized overnight courier
service.

 

(i)                 Governing Law; Venue. To the extent enforceable, the parties
agree that this Agreement shall be governed in all respects by the internal laws
of the State of Delaware; provided that if the dispute involves an individual
property the law of the State where such property is located will apply. In any
dispute arising out of or related to this Agreement, an action must be brought
in the United States District Court for the State of Georgia (Northern
Division), or in a state court (A) sitting in the county in which the property
or properties which are the subject of such action are situated, or (B) in any
county in which any of the properties is situated, if the subject of the action
is not limited to properties in a single county The provisions of this Section
22(i) will survive the termination of this Agreement.

 

(j)                 Counterparts. This Agreement may be executed in any number
of identical counterparts, any or all of which may contain the signatures of
less than all of the parties, and all of which shall be construed together as
but a single instrument.

 

(k)               Attorneys’ Fees. If any action or proceeding brought by either
party against the other under this Agreement, the prevailing party shall be
entitled to recover all costs and expenses including its attorneys’ fees in such
action or proceeding in such amount as the court may adjudge reasonable. The
prevailing party shall be determined by the court based upon an assessment of
which party’s major arguments made or positions taken in the proceedings could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision. If the party that
commenced or instituted the action, suit or proceeding dismisses or discontinues
it without the concurrence of the other party, such other party shall be deemed
the prevailing party. The provisions of this Section 22(k) will survive any
termination of this Agreement.

 



25

 

 

 

(l)                 Construction. This Agreement will not be construed more
strictly against either party by virtue of the fact that it was prepared by one
party or its counsel, it being recognized that each party hereto has had the
opportunity to review, have its counsel review, and provide input into this
Agreement. All words herein that are expressed in the neuter gender shall be
deemed to include the masculine, feminine and neuter genders and any word herein
that is expressed in the singular or plural shall be deemed, whenever
appropriate in the context, to include the plural and the singular.

 

(m)             Reporting Obligations. Seller and Buyer hereby designate Escrow
Holder to act as and perform the duties and obligations of the “reporting
person” with respect to the transaction contemplated by this Agreement for
purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the requirements for
information reporting on real estate transactions. If required under applicable
law, Seller, Buyer and Escrow Holder shall execute at Closing a Designation
Agreement designating the Escrow Holder as the reporting person with respect to
the transaction contemplated by this Agreement.

 

(n)               1031 Exchange. Either party may involve this transaction in a
like-kind exchange under Internal Revenue Code Section 1031, the cost and
expense of which will be borne solely by the party invoking such structure. Each
party shall reasonably cooperate with the other in such structure, provided that
the party that is not participating in a like-kind exchange shall incur no
material costs, expenses or liabilities in connection with the other’s exchange
and will not be required to take title to or contract for purchase of any other
property. If either party uses a qualified intermediary or exchange accommodator
to effectuate the exchange, any assignment of the rights or obligations of such
party shall not relieve, release or absolve such party of its obligations to the
other.

 

(o)               Bulk Sales. Seller agrees to indemnify and hold Buyer, any
permitted assignee of Buyer’s rights under this Agreement and any of their
respective affiliates, officers, directors, shareholders, members, partners,
agents, employees and advisors (collectively, the “Indemnified Parties”)
harmless from and against any and all claims, damages, losses, costs, expenses,
liens, actions and causes of actions (including, without limitation, reasonable
attorneys’ fees and expenses) that may be incurred by, or asserted against,
Buyer, any of the other Indemnified Parties or the Property by reason of either
such noncompliance with the Bulk Sales laws applicable in the state or states
where the Property is located, or the failure of Seller to have paid any taxes,
penalties or interest which are the subject of such laws. The provisions and
obligations of this Section 24(o) shall survive the Closing.

 

(p)               Confidentiality. Buyer and its representatives shall hold in
strictest confidence all data and information obtained with respect to the
operation and management of the Property, whether obtained before or after the
execution and delivery hereof, and shall not use such data or information for
purposes unrelated to this Agreement or disclose the same to others except as
expressly permitted hereunder. The preceding sentence shall not be construed to
prevent Buyer from disclosing to its prospective lenders or investors, or to its
officers, directors, attorneys, accountants, architects, engineers and
consultants to perform their designated tasks in connection with Buyer’s
inspection and proposed acquisition of the Property, provided Buyer advises any
such party of the confidential nature of the information disclosed. However,
neither party shall have this obligation concerning information which: (a) is
published or becomes publicly available through no fault of either the Buyer or
Seller; (b) is rightfully received from a third party; or (c) is required to be
disclosed by law. Notwithstanding the preceding, nothing in this Agreement will
prevent or be deemed to limit Buyer’s ability to disclose the existence of this
Agreement, and the nature of any material terms herein, to the Securities and
Exchange Commission or any other governmental agency to which Buyer, or its
successors hereunder, have a disclosure obligation under any applicable law.

 

[SIGNATURE PAGE FOLLOWS]

 



26

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

SELLER

 

DOMINION ATLANTA PROPERTIES FUND, I, LP,

a Delaware limited partnership

 

By:  /s/ Jack BeVier
Name:  Jack BeVier, Authorized Party

 

 

DP ATLANTA FUND, LLC,

a Delaware limited liability company

 

By:  /s/ Jack BeVier
Name:  Jack BeVier, Authorized Party

 

 

STONE TOWER INVESTMENTS, LLC,

a Georgia limited liability company

 

By:  /s/ Jack BeVier
Name:  Jack BeVier, Authorized Party

 

 

FULL COURT PRESS, LLC,

a Delaware limited liability company

 

By:  /s/ Jack BeVier
Name:  Jack BeVier, Authorized Party

 

 

RMN INVESTMENT HOLDINGS, LLC,

a Delaware limited liability company

 

By:  /s/ Jack BeVier
Name: Jack BeVier, Authorized Party

 

 



27

 

 

 

DP ATLANTA, LLC,

a Maryland limited liability company

 

By:  /s/ Jack BeVier
Name:  Jack BeVier, Authorized Party

 

 

DPH ATLANTA, LLC,

a Delaware limited liability company

 

By:  /s/ Jack BeVier
Name:  Jack BeVier, Authorized Party

 

 

BUYER

 

REVEN HOUSING GEORGIA, LLC

a Delaware limited liability company

 

By:  /s/ Chad Carpenter


Chad Carpenter, Chief Executive Officer

 



28

 

 

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS DESCRIPTIONS 1. EXHIBIT A-1 and EXHIBIT A-2 DESCRIPTION OF THE
PROPERTIES 2. EXHIBIT B LIST OF CONTRACTS 3. EXHIBIT C FORM OF DEED 4. EXHIBIT D
FORM OF BILL OF SALE 5. EXHIBIT E FORM OF ASSIGNMENT OF LEASES AND CONTRACTS 6.
EXHIBIT F FORM OF FIRPTA AFFIDAVIT     SCHEDULES DESCRIPTIONS 1. 6(a)(3)
PROPERTY INFORMATION    

 



 

 

 



EXHIBIT A-1

 

DESCRIPTION OF PROPERTies in DECEMBER 31, 2013 Closing

 

DOMINION ATLANTA PROPERTIES FUND I, LP Properties

 

No. Address County City Zip Code Cost 1. 1011 Briarberry Ln Riverdale Clayton
30296  $              93,472 2. 1305 Sandybrook Ct DeKalb Lithonia 30058
 $              93,472 3. 2714 Parkway Trl DeKalb Lithonia 30058
 $              69,881 4. 6576 Planters Ct Clayton Morrow 30260
 $              75,668 5. 3781 Wesley View DeKalb Decatur 30034
 $              73,442 6. 3399 Bells Landing Dr Clayton Rex 30273
 $              84,570 7. 170 Rivergate Ct Clayton Jonesboro 30238
 $              97,923 8. 2353 Brianna Dr Clayton Hampton 30228
 $              73,442 9. 8808 Edenton Way Clayton Jonesboro 30238
 $              97,923 10. 3281 Glen Hollow Dr Clayton Rex 30273
 $              75,668 11. 330 E Country Woods Dr Newton Covington 30016
 $              77,893 12. 2457 Northmill Ln DeKalb Decatur 30035
 $              80,119 13. 2048 Manhattan Pkwy DeKalb Decatur 30035
 $              82,344 14. 3700 Prescott Ridge DeKalb Clarkston 30021
 $              75,668 15. 3163 Hardin Ct DeKalb Lithonia 30038
 $              93,472 16. 1489 Emily Ct Clayton Riverdale 30296
 $              77,893 17. 6089 Giles Ct DeKalb Lithonia 30058
 $              97,923 18. 1914 Grove Way Clayton Hampton 30228
 $              73,442 19. 5454 Northcut Dr Clayton Atlanta 30349
 $              82,344 20. 497 Eagles Crossing Clayton Riverdale 30274
 $              77,893 21. 8479 Glendevon Ct Clayton Riverdale 30274
 $              95,697 22. 3323 Waldrop Trl DeKalb Decatur 30034
 $              75,668 23. 7 Old Roundtree Rd Clayton Riverdale 30274
 $              75,668 24. 9925 Rivercliff Ln Douglas Villa Rica 30180
 $              80,119 25. 1364 Daffodil Ln Clayton Hampton 30228
 $              97,923 26. 1062 Plantation Blvd Rockdale Conyers 30094
 $              89,021 27. 3340 Glen Hollow Dr Clayton Rex 30273
 $              75,668 28. 355 Lakefront Dr Henry McDonough 30253
 $              97,923 29. 2850 Heritage Ln Clayton Morrow 30260
 $            100,148 30. 3575 Brookstone Way Fulton Union City 30291
 $              77,893 31. 7596 Briar Crest Ct Clayton Riverdale 30296
 $              84,570 32. 2301 Nicole Dr Clayton Hampton 30228
 $              70,772 33. 7110 New Dale Rd Clayton Rex 30273
 $              77,893 34. 8734 Parliament Pl Clayton Jonesboro 30238
 $              82,344 35. 2743 Rosebud Ct Clayton Hampton 30228
 $              75,668

 

 



 

 

 

 

36. 3709 Prescott Ridge Cir DeKalb Clarkston 30021  $              73,442 37.
1726 Hearthstone Way Clayton Jonesboro 30236  $              75,668 38. 2973
Heritage Villa Dr DeKalb Lithonia 30038  $              68,991 39. 3798 Waldrop
Ln DeKalb Decatur 30034  $              75,668 40. 361 Chateauguay Dr Henry
Ellenwood 30294  $              75,668 41. 873 River Mist Dr Clayton Jonesboro
30238  $              84,570 42. 417 Montgomery Pl Clayton Jonesboro 30238
 $              95,697 43. 2020 Valley Woods Dr Clayton Riverdale 30296
 $            106,825 44. 7624 Creekside Ln Clayton Riverdale 30296
 $              75,668 45. 5693 Eagles Feather Ln Clayton Riverdale 30274
 $              77,893 46. 4642 Latchwood Dr DeKalb Lithonia 30038
 $              82,344 47. 7312 Williamsburg Dr Clayton Riverdale 30274
 $              82,344 48. 1560 Tigris Ct Clayton Atlanta 30349
 $              84,570   Total of 48 Properties     Total  $         3,970,775

 

DP ATLANTA FUND, LLC Properties

 

No. Address County City Zip Code Cost 49. 3682 Brookwood Blvd Clayton Rex 30273
 $              75,520 50. 2144 Marbut Farms Entry DeKalb Lithonia 30058
 $              75,520 51. 3127 Panthers Trace DeKalb Decatur 30034
 $              66,635 52. 7215 Raintree Loop Clayton Jonesboro 30236
 $              77,741 53. 5271 Brentwood Rd Clayton College Park 30349
 $              75,520 54. 977 Ellison Ct Cobb Austell 30168
 $              77,741 55. 6738 Amesbury Ln Clayton Riverdale 30296
 $              77,741 56. 3940 Scott Dr Clayton Forest Park 30297
 $              70,634 57. 825 Pixley Dr Clayton Riverdale 30296
 $              73,299 58. 2278 Lanier Pl Clayton Morrow 30260
 $              77,741 59. 5475 Deerfield Trl Fulton College Park 30349
 $              75,520 60. 6186 Princeton Ave Clayton Morrow 30260
 $              75,520 61. 523 Carlton Pointe Fulton Palmetto 30268
 $              79,518 62. 947 Fox Valley Ct DeKalb Stone Mountain 30088
 $              77,741 63. 7503 Conkle Rd Clayton Jonesboro 30236
 $            106,617 64. 4021 Maplewood Dr DeKalb Decatur 30035
 $              75,520 65. 8206 Mahogany Ln DeKalb Lithonia 30058
 $              93,290 66. 8062 Kylie Ct Clayton Jonesboro 30274
 $              79,963   Total of 18 Properties     Total  $         1,411,781

 

 



 

 

 

 

STONE TOWER INVESTMENTS, LLC Properties

 

No. Address County City Zip Code Cost 67. 6092 Marbut Rd DeKalb Lithonia 30058
 $          69,082 68. 537 Fielding Cir Clayton Riverdale 30274
 $          55,266 69. 11949 Spring Lake Way Clayton Fayetteville 30215
 $          82,899 70. 6589 River Rd Clayton Riverdale 30274  $          54,871
71. 6295 Klondike River Rd DeKalb Lithonia 30038  $          70,108 72. 6114
Camden Forrest Dr Clayton Riverdale 30296  $          59,213 73. 370 Valiant Ln
Clayton Riverdale 30274  $          67,108 74. 206 Lucan Ct Clayton Riverdale
30274  $          65,135   Total of 8 Properties     Total  $        523,682

 

FULL COURT PRESS, LLC Properties

 

No. Address County City Zip Code Cost 75. 2052 Cherrybrook Dr DeKalb Decatur
30032 $     68,000 76. 5221 Kirk Dr Clayton College Park 30349 $     70,000 77.
1097 Hidden Brook Trl Clayton Atlanta 30349 $     68,000 78. 3528 Waldrop Cliff
Cir DeKalb Decatur 30034 $     74,000 79. 1500 Knights Trl DeKalb Stone Mountain
30083 $     80,000   Total of 5 Properties     Total $   360,000

 

RMN INVESTMENT HOLDINGS, LLC Properties

 

No. Address County City Zip Code Cost 80. 5268 Fox Path DeKalb Stone Mountain
30088  $          74,213 81. 6362 Redan Sq DeKalb Lithonia 30058
 $          76,333 82. 3648 Stanford Cir DeKalb Decatur 30034  $          72,092
83. 6354 Shannon Pkwy #35G Fulton Union City 30291  $          67,428 84. 4811
White Oak Path DeKalb Stone Mountain 30088  $          74,213 85. 95 Triple
Crown Ln Henry Ellenwood 30294  $          78,453 86. 384 Cativo Dr SW Fulton
Atlanta 30311  $          74,213 87. 6427 Bedford Ln DeKalb Lithonia 30058
 $          65,562 88. 9044 Hamilton Ct Clayton Jonesboro 30236
 $          63,611 89. 2975 Phillips Way DeKalb Lithonia 30038
 $          69,972 90. 5319 Creekview Way Clayton Morrow 30260
 $          75,909   Total of 11 Properties     Total  $        791,999

 

 



 

 

 

 



DP ATLANTA, LLC Properties

 

No. Address County City Zip Code Cost 91. 1741 Fielding Way Clayton Hampton
30228  $        74,804 92. 8202 Winewood Ct Clayton Riverdale 30274
 $        72,537 93. 806 Boston Commons Clayton College Park 30349
 $        62,745 94. 8281 Chestnut Dr Clayton Jonesboro 30238  $        74,804
95. 2331 Nicole Dr Clayton Hampton 30228  $        79,338 96. 6354 Shannon Pkwy
#18C Fulton Union City 30291  $        70,270 97. 6304 Hickory Lane Cir Fulton
Union City 30291  $        77,071 98. 3684 Brookwood Blvd Clayton Rex 30273
 $        77,071 99. 2223 Scarbrough Dr DeKalb Stone Mountain 30088
 $        72,537 100. 7032 Panda Rd Cobb Austell 30168  $        79,338 101. 966
Foxworthy Ln Clayton Riverdale 30296  $        92,938 102. 4677 Cedar Park Trl
DeKalb Stone Mountain 30083  $        72,084 103. 1738 Salina Dr Clayton
Jonesboro 30236  $        72,537 104. 468 Paxton Pl Clayton Riverdale 30274
 $        81,604 105. 1983 Northerly Way DeKalb Stone Mountain 30088
 $        77,071 106. 2441 Brianna Dr Clayton Hampton 30228  $        72,084
107. 145 Cinnamon Fern Cir Newton Covington 30016  $        95,205 108. 886
Disney Ct DeKalb Stone Mountain 30088  $        72,084 109. 4631 Candlewyck Way
Gwinnett Buford 30518  $        74,804 110. 6972 Lismore Dr Gwinnett Norcross
30093  $        90,672 111. 8415 N Pond Ct Clayton Riverdale 30274
 $        70,270 112. 1102 Greendale Ln Clayton Jonesboro 30238  $        77,071
113. 756 Four Winds Ln Clayton Jonesboro 30238  $        90,672 114. 2062 W
Morgans Bluff Ct DeKalb Lithonia 30058  $        72,537 115. 1324 Interlaken
Pass Clayton Jonesboro 30238  $        95,205 116. 5312 McCarter Station DeKalb
Stone Mountain 30088  $        81,151 117. 1249 Misty Meadows Ln Clayton Hampton
30228  $        81,604 118. 1748 Natchez Trl DeKalb Conley 30288
 $        81,151   Total of 28 Properties     Total  $   2,191,259

 

 



 

 

 

 

EXHIBIT A-2

 

DESCRIPTION OF PROPERTies in 2014 OPTIONAL Closing

 

DPH ATLANTA, LLC Properties

 

No. Address County City Zip Code Cost 1. 5090 Windsor Forrest Ln Fulton College
Park 30349  $              68,419 2. 1779 Deer Crossing Way Clayton Jonesboro
30236  $              76,445 3. 4433 Newton Estates Trl Clayton Ellenwood 30294
 $              70,712 4. 11171 Knotty Pine Pl Clayton Hampton 30228
 $              57,334 5. 5696 Collonade Dr Clayton Rex 30273
 $              76,063 6. 838 Commerce Blvd Clayton Riverdale 30296
 $              63,067 7. 1478 Riverrock Trl Clayton Riverdale 30296
 $              63,067 8. 881 Hampton Hill Ct Gwinnett Lawrenceville 30044
 $              74,534 9. 7111 Brookview Way Clayton Riverdale 30274
 $              64,978 10. 2290 Chestnut Log Dr Douglas Lithia Springs 30122
 $              64,978 11. 8339 Reinosa Way Clayton Jonesboro 30236
 $              63,067 12. 285 Splitwood Ln Fulton Fairburn 30213
 $              66,890 13. 552 Simpson Place Dr Clayton Forest Park 30297
 $              80,268 14. 1149 Alford Rd DeKalb Lithonia 30058
 $              91,352 15. 633 Stone Harbor Pkwy SW Cobb Marietta 30060
 $              87,912 16. 2736 Norfair Loop DeKalb Lithonia 30038
 $              60,774 17. 3470 Valley Oaks Rd DeKalb Lithonia 30038
 $              64,978 18. 6847 Shangrila Way Clayton Riverdale 30296
 $              63,067 19. 7414 Grayson Dr Clayton Riverdale 30296
 $              63,067 20. 979 Brandon Hill Way Clayton Jonesboro 30238
 $              66,890 21. 11942 Lovejoy Crossing Blvd Clayton Hampton 30228
 $              66,890 22. 5120 Cochran Dr Fulton Union City 30291
 $              61,156 23. 7827 Taylor Cir Clayton Riverdale 30274
 $              63,067 24. 5549 Strathmoor Manor Cir DeKalb Lithonia 30058
 $              66,507 25. 2428 Butner Rd SW Fulton Atlanta 30331
 $              63,067 26. 5891 John St Cobb Austell 30106
 $              64,978 27. 225 DeerrunTrl Fulton Atlanta 30349
 $              64,978 28. 2453 Crestdale Cir SE DeKalb Atlanta 30316
 $              64,978 29. 1091 Commons Ct Clayton Jonesboro 30238
 $              70,712 30. 4956 Ivylog Ct DeKalb Lithonia 30038
 $              64,978 31. 1682 Hearthstone Ct Clayton Jonesboro 30236
 $              70,712 32. 111 Forest Pl Henry Stockbridge 30281
 $              64,978 33. 5497 Winslow Crossing DeKalb Lithonia 30038
 $              70,712 34. 6690 Vesta Brook Dr Clayton Morrow 30260
 $              63,067 35. 5297 Brentwood Rd Clayton College Park 30349
 $              61,156

 

 



 

 

 

 

36. 2755 Hunters Ct Clayton Hampton 30228  $              68,419 37. 6265
Leverett Dr DeKalb Lithonia 30038  $              64,978 38. 1724 Laurel Creek
Cir DeKalb Lithonia 30058  $              64,978 39. 5214 Alexander St Fulton
Union City 30291  $              68,419 40. 1012 Cone Rd Clayton Forest Park
30297  $              64,978 41. 2734 Parkway Trl DeKalb Lithonia 30058
 $              64,978 42. 2646 Parkway Trl DeKalb Lithonia 30058
 $              66,890 43. 5811 Strathmoor Manor Cir DeKalb Lithonia 30058
 $              59,245 44. 2594 Capella Cir SW Fulton Atlanta 30331
 $              72,623 45. 3893 River Ridge Ct DeKalb Decatur 30034
 $              80,268 46. 2091 Dylan Ct Clayton Ellenwood 30294
 $              86,001 47. 6291 Valdez Dr Clayton Rex 30273
 $              68,419 48. 2791 Vining Ridge Ter DeKalb Decatur 30034
 $              53,308   Total of 48 Properties     Total  $         3,253,302

 

DP ATLANTA FUND, LLC Properties

 

No. Address County City Zip Code Cost 49. 1687 Hunting Creek Dr Rockdale Conyers
30013  $             64,414 50. 2185 Miranda Dr Clayton Morrow 30260
 $             73,299 51. 40 Court St S Henry Ellenwood 30294
 $             77,741 52. 5571 Tunbridge Wells Rd DeKalb Lithonia 30058
 $             79,963 53. 2165 Knighton Dr Fulton Atlanta 30349
 $             70,634   Total of 5 Properties     Total  $           366,051

 

DOMINION ATLANTA PROPERTIES FUND I, LP Properties

 

No. Address County City Zip Code Cost 54. 9042 Bob Jackson Dr Clayton Jonesboro
30238 $              82,344   Total of 1 Property     Total
$              82,344

 

RMN INVESTMENT HOLDINGS, LLC Properties

 

No. Address County City Zip Code Cost 55. 3685 Eagle Woods Cir DeKalb Lithonia
30038  $             89,055    Total of 1 Property     Total
 $             89,055

 

 

 

 



 

EXHIBIT B

 

LIST OF CONTRACTS

 

1.

 

 

 



 

 

 

 

EXHIBIT C

 

FORM OF DEED

 

 

 

 

 

 



 

 

 



--------------------------------------------------------------------------------



After recording, please return to:

Greenberg Traurig, LLP

1840 Century Park East

Suite 1900

Los Angeles, CA 90067

Attn: Dana Treister, Esq.

 

STATE OF GEORGIA

 

COUNTY OF ______________

 

LIMITED WARRANTY DEED

 

THIS INDENTURE is made this _____ day of November, 2013, by and among DOMINION
ATLANTA PROPERTIES FUND I, LP, a Delaware limited partnership, DP ATLANTA FUND,
LLC, a Delaware limited liability company, STONE TOWER INVESTMENTS, LLC, a
Georgia limited liability company, FULL COURT PRESS, LLC, a Delaware limited
liability company, RMN INVESTMENT HOLDINGS, LLC, a Delaware limited liability
company, DP ATLANTA, LLC, a Maryland limited liability company, and DPH ATLANTA,
LLC, a Delaware limited liability company (collectively, “Grantor”) and, REVEN
HOUSING GEORGIA, LLC a Delaware limited liability company (together with any
designee identified or appointed by REVENT HOUSING GEORGIA, LLC, “Grantee”)
(herein, the words “Grantor” and “Grantee” to include its respective heirs,
successors and assigns where the context requires or permits).

 



 

 

 

 



W I T N E S S E T H:

 

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) in hand paid to
Grantor by Grantee at and before the execution, sealing and delivery hereof, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Grantor has granted, bargained, sold, aliened, conveyed and
confirmed, and by these presents does grant, bargain, sell, alien, convey and
confirm unto Grantee, and the successors, legal representatives and assigns of
Grantee, all that tract or parcel of land being more particularly described on
Exhibit “C-1” attached hereto and incorporated herein by reference (the “Land”).

 

TO HAVE AND TO HOLD said tract or parcel of land, together with all buildings,
structures and other improvements affixed to the Land, and any and all of the
rights, members and appurtenances thereof to the same being, belonging or in
anywise appertaining to the only proper use, benefit and behoof of Grantee
forever, in fee simple; and

 

GRANTOR SHALL WARRANT and forever defend the right and title to said tract or
parcel of land unto Grantee, and the successors, legal representatives and
assigns of Grantee, against the claims of all persons whomsoever, claiming by,
through or under Grantor, but not otherwise; provided, however, that the
warranties of title made by Grantor herein shall not extend to any claims
arising under any matter set forth on Exhibit “C-2”, attached hereto and
incorporated herein by reference; however, this reference shall not serve to
reimpose the same.

 

 

 

 

 

 

 

[Intentionally left blank]

 

 

 

 

 

 

 

[Signatures on next page]

 

 

 

 

 



 

 

IN WITNESS WHEREOF, Grantor, acting by and through its general partner, has
executed and sealed this indenture, and delivered this indenture to Grantee, on
the day and year first written above.

 

 

 

Signed, sealed and delivered

in the presence of:

 

 

 

                                                                        

Unofficial Witness

 

                                                                        

Notary Public

 

My Commission Expires:

                                                                        

 

(NOTARY SEAL)

GRANTOR:

 

DOMINION ATLANTA PROPERTIES FUND, I, LP,

a Delaware limited partnership

 

By:  ______________________________
Name: ______________________________

 

DP ATLANTA FUND, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: ______________________________

 

STONE TOWER INVESTMENTS, LLC,

a Georgia limited liability company

 

By:  ______________________________
Name: ______________________________

 

FULL COURT PRESS, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: ______________________________

 

RMN INVESTMENT HOLDINGS, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: ______________________________

 

DP ATLANTA, LLC,

a Maryland limited liability company

 

By:  ______________________________
Name: ______________________________

 

DPH ATLANTA, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name:_______________________________

 

 



 

 

 

 

EXHIBIT C-1

 

[Legal Descriptions of the parcels]

 

 



 

 

 

 

EXHIBIT C-2

 

PERMITTED EXCEPTIONS

 

 

1.

 



 

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

DOMINION ATLANTA PROPERTIES FUND I, LP, a Delaware limited partnership, DP
ATLANTA FUND, LLC, a Delaware limited liability company, STONE TOWER
INVESTMENTS, LLC, a Georgia limited liability company, FULL COURT PRESS, LLC, a
Delaware limited liability company, RMN INVESTMENT HOLDINGS, LLC, a Delaware
limited liability company, DP ATLANTA, LLC, a Maryland limited liability
company, and DPH ATLANTA, LLC, a Delaware limited liability company
(collectively, “Seller”), for good and valuable considerations, receipt and
sufficiency of which are hereby acknowledged, does hereby quitclaim, sell,
assign, transfer and set over to REVEN HOUSING GEORGIA, LLC, a Delaware limited
liability company (“Buyer”), all of its right, title and interest, if any, in
and to any Personal Property located on and used in connection with the
Property. Seller warrants that it owns such Personal Property free and clear of
liens and encumbrances of any persons claiming by, through or under Seller.

 

Capitalized terms used herein shall have the meanings given to them in that
certain Single Family Homes Real Estate Purchase and Sale Agreement, dated as of
November __, 2013, between Seller and Buyer.

 

IN WITNESS WHEREOF, Seller has caused this bill of sale to be signed and sealed
in his name by its officer thereunto duly authorized this ____ day of November,
2013.

 

SELLER

 

DOMINION ATLANTA PROPERTIES FUND, I, LP,

a Delaware limited partnership

 

By:  ______________________________
Name: _____________________________

 

 

DP ATLANTA FUND, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: _____________________________

 

 

STONE TOWER INVESTMENTS, LLC,

a Georgia limited liability company

 

By:  ______________________________
Name: _____________________________

 



 

 

 

 

 

FULL COURT PRESS, LLC,

a Delaware limited liability company

 

By:  ______________________________

Name: _____________________________

 

 

RMN INVESTMENT HOLDINGS, LLC,

a Delaware limited liability company

 

By:  ______________________________

Name: ____________________________

 

 

DP ATLANTA, LLC,

a Maryland limited liability company

 

By:  ______________________________

Name: _____________________________

 

 

DPH ATLANTA, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: _____________________________

 

 



 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF LEASES AND CONTRACTS AND CONTRACTS

 

THIS ASSIGNMENT OF LEASES AND CONTRACTS AND CONTRACTS (this “Assignment”) is
entered into as of the ____ of November, 2013 (the “Closing Date”), among
DOMINION ATLANTA PROPERTIES FUND I, LP, a Delaware limited partnership, DP
ATLANTA FUND, LLC, a Delaware limited liability company, STONE TOWER
INVESTMENTS, LLC, a Georgia limited liability company, FULL COURT PRESS, LLC, a
Delaware limited liability company, RMN INVESTMENT HOLDINGS, LLC, a Delaware
limited liability company, DP ATLANTA, LLC, a Maryland limited liability
company, and DPH ATLANTA, LLC, a Delaware limited liability company
(collectively, “Assignor”) and REVEN HOUSING GEORGIA, LLC, a Delaware limited
liability company (“Assignee”).

 

RECITALS

 

Assignor has conveyed to Assignee those certain parcels of real property and
improvements located in Atlanta, Georgia, and more particularly described in
Exhibit A-1 and Exhibit A-2 attached to this Assignment, pursuant to that
certain Single Family Homes Real Estate Purchase and Sale Agreement, dated as of
November __, 2013 (the “Agreement”) by and between Assignor, as Seller, and
Assignee, as Buyer. Capitalized terms not otherwise defined herein shall have
the meaning given to them in the Agreement.

 

Assignor now desires to assign and transfer to Assignee all of Assignor’s right,
title and interest in, to and under the Leases and the Contracts.

 

1. Property. The “Property” means the real property located in Atlanta, Georgia,
legally described in Exhibit A-1 and Exhibit A-2 attached to this Assignment,
together with the building, structures and other improvements located thereon.

 

2. Leases. The “Leases” means those leases and occupancy agreements affecting
the Property which are described in Exhibit B attached to this Assignment.

 

3. Contracts. “Assumed Contracts” means those agreements (including any service,
maintenance, or repair contracts) that are listed on Exhibit C attached to this
Assignment that will survive the Closing.

 

4. Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Leases and the Contracts.

 

5. Assumption. Assignee hereby assumes and agrees to perform the obligations of
Assignor under the Leases and Contracts which accrue and are attributable to the
period from and after the Closing Date. Additionally, Assignee agrees to pay all
monetary obligations when due under the Contracts arising before the Closing
Date to the extent Assignee received a credit on the settlement statement in
connection with its purchase of the Property.

 



 

 

 

 

6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

 

7. Counterparts. This Assignment may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

 

8. Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of Georgia.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment of Leases
and Contracts to be executed as of this ______ day of November, 2013.

 

ASSIGNOR

 

DOMINION ATLANTA PROPERTIES FUND, I, LP,

a Delaware limited partnership

 

By:  ______________________________
Name: _____________________________

 

DP ATLANTA FUND, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: _____________________________

 

STONE TOWER INVESTMENTS, LLC,

a Georgia limited liability company

 

By:  ______________________________
Name: _____________________________

 

FULL COURT PRESS, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: _____________________________

 

 

 

 



 

RMN INVESTMENT HOLDINGS, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: ____________________________

 

DP ATLANTA, LLC,

a Maryland limited liability company

 

By:  ______________________________
Name: _____________________________

 

DPH ATLANTA, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: ____________________________

 

 

ASSIGNEE

 

REVEN HOUSING GEORGIA, LLC

a Delaware limited liability company

 

By: ____________________________________

Chad Carpenter

Chief Executive Officer

 



 

 

 

 

EXHIBIT F

 

FORM OF FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code, as amended, provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a foreign person. To inform the Transferee (hereinafter defined)
that withholding of tax is not required upon the disposition of a United States
real property interest by DOMINION ATLANTA PROPERTIES FUND I, LP, a Delaware
limited partnership, DP ATLANTA FUND, LLC, a Delaware limited liability company,
STONE TOWER INVESTMENTS, LLC, a Georgia limited liability company, FULL COURT
PRESS, LLC, a Delaware limited liability company, RMN INVESTMENT HOLDINGS, LLC,
a Delaware limited liability company, DP ATLANTA, LLC, a Maryland limited
liability company, and DPH ATLANTA, LLC, a Delaware limited liability company
(collectively, “Transferor”) and REVEN HOUSING GEORGIA, LLC, a Delaware limited
liability company (“Transferee”) relating to the real property described on
Schedule A hereto (the “Transferred Interests”), the undersigned, being first
duly sworn upon oath, does hereby depose and say, and does hereby on behalf of
the Transferor represent that the following is true as of the date hereof:

 

1. __________________ is the______________________ of the Transferor, and is
familiar with the affairs and business of the Transferor;

 

2. The Transferor is not a foreign person; that is, the Transferor is not a
nonresident alien, a foreign corporation, foreign partnership, foreign trust or
foreign estate (as all such terms are defined in the Internal Revenue Code of
1986, as amended, and United States Treasury Department Income Tax Regulations
in effect as of the date hereof);

 

3. The Transferor is a ______________ duly organized, validly existing and in
good standing under the laws of the State of _________;

 

4. The Transferor’s United States employer identification number is
______________; and

 

5. The Transferor’s office address and principal place of business is c/o
__________________________.

 

6. Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);

 

The undersigned and the Transferor understand that this affidavit and
certification may be disclosed to the United States Internal Revenue Service by
the Transferee and that any false statement contained herein could be punished
by fine, imprisonment, or both.

 



 

 

 

 

All terms (whether capitalized or not) used but not defined herein shall have
the same respective meanings as in the Internal Revenue Code of 1986, as
amended, and the United States Treasury Department Income Tax Regulations in
effect as of the date hereof.

 

Under penalties of perjury, we declare that we have examined this affidavit and
certificate, and to the best of our knowledge and belief, it is true, correct
and complete. We further declare that we have authority to sign this affidavit
and certificate on behalf of the Transferor.

 



 

 

 

 

IN WITNESS WHEREOF, Transferor has executed and delivered this FIRPTA Affidavit
as of November ___, 2013.

 

TRANSFEROR

 

DOMINION ATLANTA PROPERTIES FUND, I, LP,

a Delaware limited partnership

 

By:  ______________________________
Name: _____________________________

 

 

DP ATLANTA FUND, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: ____________________________

 

 

STONE TOWER INVESTMENTS, LLC,

a Georgia limited liability company

 

By:  ______________________________
Name: ____________________________

 

 

FULL COURT PRESS, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: ____________________________

 

 

RMN INVESTMENT HOLDINGS, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name: ____________________________

 



 

 

 



 

DP ATLANTA, LLC,

a Maryland limited liability company

 

By:  ______________________________
Name: ____________________________

 

 

DPH ATLANTA, LLC,

a Delaware limited liability company

 

By:  ______________________________
Name:_____________________________

 



 

 

 

 

SCHEDULE 6(a)(3): SELLER’S DELIVERIES

 

1.Copies (including amendments) of all contracts, space leases,
equipment/furniture leases (excluding leases of office space, equipment, etc.
unrelated to the Premises, i.e., Seller’s offices),
service/maintenance/repair/supply contracts license agreements, City Occupancy
Certificates, management contracts, insurance contracts, permits related to the
Property and financial statements on all tenants in the Properties.

2.Copies of all property inspection reports since acquisition, and the most
recent environmental reports (including any Phase I Report) relating to any of
the Properties;

3.Any plat maps, subdivision plats, renderings, surveys (including the most
recent as-built survey) or diagrams and complete plans and specifications,
including any amendments thereto of any of the Properties;

4.Tax certificate(s) and/or bill(s) for both real and personal property for the
current tax year for each Property;

5.A description of the typical scope of work and budget related to the
Properties;

6.A schedule of all current lawsuits pending or threatened affecting each
Property which schedule will include a summary of the action, the names of all
the parties thereto, including the plaintiff, defendant and any attorneys that
do or could affect the applicable Property, the transaction contemplated herein
or Seller’s ability to perform its obligations hereunder;

7.Copies of operating statements since acquisition, all rent rolls, including
all lease expiration dates, prepaid deposits and rents, delinquencies, defaults,
options to renew, options to purchase, refundable deposits and non-refundable
deposits, and any special concessions or options with respect to each Property;

8.All utility and sewer expenses since acquisition for each Property;

9.A description of personal property and fixtures typically located at each
Property;

10.Copies of all construction and FF&E warranty agreements including roof bonds
for each Property;

11.Copies of all independent property structural condition reports, area
seismological reports, appraisals, engineering reports, geological reports,
environmental reports, maintenance reports, and other similar items relating to
each Property;

12.Any studies, reports or similar documents, instruments or materials in
Seller’s possession that relate to the condition of all or any portion of each
Property, including, without limitation: soils; drainage; traffic; subdivision
plats; governmental approvals; American’s with Disabilities Act compliance;
planning and zoning.

13.Copies of or access to all contracts of employment or consultancy affecting
each Property.

14.Memoranda covering the terms and conditions of any unwritten leases or
contracts affecting each Property.

15.Copy of any Common Area Maintenance budget and ledger showing all payments
and disbursements at each Property.

16.List of all utilities paid by landlord with utility company name and contact
information for each Property.

 



 

 

 

 

SCHEDULE 6(a)(5)

 

[NEED LIST OF ALL CURRENT LEASES]

 

 

 

 



 

 

